Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
	The Applicant argues that Ittipiboon does not disclose the dielectric resonator is arranged to emit an electromagnetic radiation unilaterally along a wave propagation axis.
	In response, the Examiner takes position that Ittipiboon discloses the monopole and dielectric resonator arranged on one side of the ground plane to emit electromagnetic mainly toward one direction (figure 4a) away from the ground plane because the ground plane will shunt the radiation to ground blocking most of the electromagnetic field radiating toward the ground plane.  Furthermore, Pance teaches the dielectric resonator emits the electromagnetic radiation unilaterally away from the ground plane (figure 1B).
	The Applicant argues that Ittipiboon electromagnetic radiation is along several different directions away from the ground plane, not a single direction as claimed.
	In response, the Examiner takes position that the claimed invention also have radiation in xy-plane and in z-plane which in also many directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 4 – 12, 14 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ittipiboon (US 20050017903), in view of Pance (US 20180115072).
Regarding claim 1, Ittipiboon discloses, in figure 1, a unilateral antenna comprising 
a dielectric resonator (dielectric resonator antenna DRA 14) fed by a probe feeder (probe feeder to antenna 10 coupled to ground plane 12, paragraph 3) connected to a ground plane (12), and the dielectric resonator is arranged to emit an electromagnetic radiation unilaterally along a wave propagation axis (the wave radiate in mostly along an axis in the vertical plane and azimuth plane, figure 4a.  The monopole and dielectric resonator arranged on one side of the ground plane to emit electromagnetic mainly toward one direction, in figure 4a, away from the ground plane because the ground plane will shunt the radiation to ground blocking most of the electromagnetic field radiating toward the ground plane) upon an electric excitation input to the feeder (antenna 10 is the only feed for DRA 14, paragraphs 9 and 30);
wherein the electromagnetic radiation is equivalent to a combination of a plurality of electromagnetic wave components (several wave components as shown in figure 4) including a first electromagnetic wave component being equivalent to an x-directed magnetic dipole (figure 4a) and a second electromagnetic wave component (Figure 4b) being equivalent to a z-directed electric dipole, and wherein the first and the second electromagnetic wave components are respectively arranged in a first and a second 
Ittipiboon does not explicitly disclose the probe feeder is arranged to simultaneously excite the dielectric resonator in at least a first dielectric resonator mode and a second dielectric resonator mode.
Pance teaches the antenna is arranged to excite several modes (Figures 21A, 21B, and 21C).
It would have been obvious to one having skill in the art at the effective filing date of the invention to configure the antenna to excite signal in several different modes in order to cover a wider range of frequency and accommodate more receiving devices.

Regarding claim 4, Ittipiboon, discloses the claimed invention as set forth in claim 3.  
Ittipiboon does not explicitly disclose the ground plane is perpendicular to the z-axis.
Pance suggests the ground plane is perpendicular to the z-axis (Figures 1A and 1B).
It would have been obvious to one having skill in the art at the effective filing date of the invention to the z-axis of the filed radiation pattern is perpendicular to the ground plane because the ground plane shunt the radiation to the ground forming x-y plane.

claim 5, Ittipiboon, discloses the claimed invention as set forth in claim 1.  Ittipiboon further discloses the first electromagnetic wave component is arranged to produce a broadside radiation pattern in the first direction (DRA having maximum radiation in the broadside direction, paragraph 7).

Regarding claim 6, Ittipiboon, discloses the claimed invention as set forth in claim 5.  Ittipiboon further suggests the second electromagnetic wave component is arranged to produce a quasi-omnidirectional radiation pattern in a second direction (omni-directional in horizontal plane, paragraph 38).

Regarding claim 7, Ittipiboon, discloses the claimed invention as set forth in claim 6.  Ittipiboon further suggests the first and the second electromagnetic wave components combine and form a complementary field pattern equivalent to a field pattern of the electromagnetic radiation (the patterns in figure 4a and 4b are complementary to each other to form a complete radiation wave).

Regarding claim 8, Ittipiboon discloses the claimed invention as set forth in claim 6.  Ittipiboon further suggests the first electromagnetic wave component includes an O-shape field pattern (figure 4b) and an ∞-shape field pattern (figure 4a) in a yz-plane and a xy-plane respectively.


claim 9, Ittipiboon discloses the claimed invention as set forth in claim 8.  Ittipiboon further discloses the second electromagnetic wave component includes a ∞- shape field pattern (figure 4a).
Ittipiboon does not explicitly disclose and an elliptical-shape field pattern in a xy-plane respectively.
	Pance suggests an elliptical shape of the waveform in figure 40.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to shape of the waveform may be modified into an elliptical shape depend upon the strength of the signal and the interference of the environment around the antenna.

Regarding claim 10, Ittipiboon discloses the claimed invention as set forth in claim 9.  Pance further suggests the second electromagnetic wave component includes a stronger Hy component than a Hx component in the xy- plane (in the elliptical shape waveform, one side of dimension is obviously greater than the other side of dimension).

Regarding claim 11, Ittipiboon discloses the claimed invention as set forth in claim 7. 
Ittipiboon does not explicitly disclose the first electromagnetic wave component is exited in a fundamental mode of the dielectric resonator.
Pance suggests the antenna is operating in TE mode (paragraph 56 and 104).


Regarding claim 12, Ittipiboon discloses the claimed invention as set forth in claim 11.
Ittipiboon does not explicitly disclose the second electromagnetic wave component is exited in a higher-order mode of dielectric resonator.
Pance suggests the antenna is operating in TE mode (paragraph 56 and 104).
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a common mode such as TE mode radiation, as suggested by Pance, in order to send signal from the antenna.

Regarding claim 14, Ittipiboon discloses the claimed invention as set forth in claim 1.  
Ittipiboon does not explicitly disclose the probe feeder is positioned shifted from a center position of the dielectric resonator.
Pance suggests the probe can be positioned at the center (figure 1A) or offset from the center (figure 2A).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the position of the probe, as suggested by Pance, in order to obtain a proper electromagnetic wave for the antenna.

claim 15, Ittipiboon discloses the claimed invention as set forth in claim 1.  Ittipiboon further discloses the probe feeder is positioned through the ground plane and is disposed within a hole (the hole on ground plane 12, figure 1) in the dielectric resonator.

Regarding claim 16, Ittipiboon discloses the claimed invention as set forth in claim 1. 
Ittipiboon does not explicitly disclose the ground plane includes a dimension substantially equal to a planar surface of the dielectric resonator.
Pance suggests the ground plane (102, figure 1) includes a dimension substantially equal to a planar surface of the dielectric resonator (116).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the ground plane to be equal to the planar surface of the dielectric resonator, as suggested by Pance, in order to form a reasonable shape for the antenna.

Regarding claim 17, Ittipiboon, in view of Pance, discloses the claimed invention as set forth in claim 16.  Pance further suggests the ground plane is positioned adjacent to the planar surface (figure 1A).

Regarding claim 18, Ittipiboon, in view of Pance, discloses the claimed invention as set forth in claim 16.

	Pance suggests a rectangular shape antenna (figure 4B).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to choose a common shape such as a rectangular shape, as suggested by Pance, in order to make an antenna with a shape that fit with other components in the electronic device.

Regarding claim 19, Ittipiboon discloses the claimed invention as set forth in claim 1.
Ittipiboon does not explicitly disclose the dielectric resonator is a rectangular block of dielectric material.
Pance suggests a rectangular shape antenna (figure 4B).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to choose a common shape such as a rectangular shape, as suggested by Pance, in order to make an antenna with a shape that fit with other components in the electronic device.

Regarding claim 20, Ittipiboon discloses the claimed invention as set forth in claim 1.
Ittipiboon does not explicitly disclose an antenna array comprising a plurality of antenna in accordance with Claim 1.

Pance teaches an array of antennas in figure 11A.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use more than one antenna in the electronic device, as suggested by Pance, in order to achieve a desired frequency for the electronic device.

Regarding claim 21, Ittipiboon, in view of Pance, discloses the claimed invention as set forth in claim 20.  Pance further suggests each of the wave propagation axes of the respective antenna includes an orientation different from each other (different orientation of the wave, figure 11B).

Regarding claim 22, Ittipiboon, in view of Pance, discloses the claimed invention as set forth in claim 20.  Pance further suggests at least two of the wave propagation axis of the respective antenna are oriented in parallel (+z and –z direction of the wave are parallel to each other, figure 11B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848